— In an action, inter alia, for a judgment declaring that William G. Holst’s appointment to the position of County Clerk, Suffolk County, is invalid, the defendant Holst appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated June 16, 1989, as granted that branch of the plaintiffs’ motion which was for a preliminary injunction barring him from terminating the employment of three named employees.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the Supreme Court did not improvidently exercise its discretion in granting the plaintiffs’ request for a preliminary injunction pending the disposition of the action (see, Preston Corp. v Fabrication Enters., 68 NY2d 397, 403; Walker Mem. Baptist Church v Saunders, 285 NY 462, 474; James v Board of Educ., 42 NY2d 357, 363; Career Placement v Vaus, 77 Misc 2d 788, 795).
Additionally, we note that the granting of a preliminary injunction at this stage serves the salutary purpose of maintaining the status quo pending resolution of the underlying controversy (see, Matter of Brenner v Hart Sys., 114 AD2d 363, 367). Brown, J. P., Eiber, Kooper and Rosenblatt, JJ., concur.